MEMORANDUM **
John W. Marsh appeals pro se the Tax Court’s decision sustaining the Commissioner of Internal Revenue’s determination of income tax deficiencies against him for tax years 1986 through 1995.
The Tax Court properly determined that Marsh is a taxpayer and that the compensation he received is subject to federal income tax. In Re Becraft, 885 F.2d 547, 548 (9th Cir.1989). Marsh’s argument, that he is not a citizen of the United States, but of “the Nation of Hawaii” and that the United States therefore has no jurisdiction over him, is frivolous. United States v. Lorenzo, 995 F.2d 1448, 1456 (9th Cir.1993). Accordingly, the tax court’s judgment is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.